Citation Nr: 1603860	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel
INTRODUCTION

The Veteran had active service from June 1976 to July 1976 and March 1978 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1998 and April 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.

The Veteran testified at a hearing before the Board in October 2012.  A transcript of the hearing is of record.  

This matter was previously before the Board in February 2013 and October 2014 at which time it was remanded to obtain outstanding records and provide VA examinations.  A review of the record shows that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, during the pendency of the appeal, VA granted service connection for cervical strain, degenerative arthritis of the thoracic spine, and right lower extremity radiculopathy.  In an August 2015 statement from the Veteran, he claimed that his disabilities could be considered secondary to his back disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  
As the VA examinations did not address the issue of secondary service connection, the Board finds that an addendum opinion or a new VA examination is necessary to determine whether the Veteran's disabilities are causally related to or aggravated by his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral hip and right knee disabilities.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner is asked to determine the diagnosis for any bilateral hip and right knee disabilities present currently or at any point during the claims period.  The examiner should review the claims file and the examination and address the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral hip disability began in service, was caused by service, or is otherwise related to service.

(b)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hip disability was caused or aggravated by a service-connected disability, to specifically include the service-connected thoracic and cervical disabilities or right lower extremity radiculopathy?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability began in service, was caused by service, or is otherwise related to service?

(d)  If the above opinion is negative, is it at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability was caused or aggravated by a service-connected disability, to specifically include the service-connected thoracic and cervical disabilities or right lower extremity radiculopathy?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner must provide a rationale for all findings and conclusions.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




